UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) xQuarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 oTransition report pursuant to section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission file number 0-8419 NEONODE, INC. (Exact name of registrant as specified in its charter) Delaware 94-1517641 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Sweden Linnegatan 89, SE-tockholm, Sweden USA 2700 Augustine Drive, Suite 100, Santa Clara, CA. 95054 (Address of principal executive offices and zip code) Sweden + 46 8 USA + 1 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is an large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “non-accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes ¨No x The number of shares of the registrant’s common stock outstanding as ofOctober25, 2011, was 27,934,179. The number of shares of the registrant’s Series A Preferred stock outstanding as ofOctober 25, 2011 was 83. The number of shares of the registrant’s Series B Preferred stock outstanding as of October 25, 2011 was 114. Neonode, Inc. effected a 25-to-1 reverse stock split on the opening of business on March28, 2011. All per share amounts and calculations in this Quarterly Report and the accompanying consolidated condensed financial statements have been retroactively adjustedto reflect the reverse stock split. NEONODE, INC. INDEX TO SEPTEMBER 30, 2-Q PART I
